DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
5.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 9, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 2018/0014296) in view of DAMNJANOVIC et al. (US 2016/0119948).
Regarding claim 1, Li discloses a method for wireless communications by a relay node (p. [0070]), comprising: 
receiving a transmission for relaying within the TTI (p. [0006]-[0008], [0021], [0070]; the apparatus/relay may receive during a first TTI a data message to be forwarded to a wireless node); and 
relaying the transmission during the TTI (p. [0006]-[0008], [0021], [0070]; the data message is forwarded by the apparatus/relay to the wireless node during the first TTI).
But, Li does not particularly disclose receiving a transmission time interval (TTI) format indication that indicates that a TTI is either a downlink TTI or an uplink TTI and wherein the relaying the transmission is in accordance with the TTI format indication. 
However, Damnjanovic teaches receiving a transmission time interval (TTI) format indication that indicates that a TTI is either a downlink TTI or an uplink TTI and wherein the relaying the transmission is in accordance with the TTI format indication (Fig. 26; p. [0015], [0222]-[0225]; the UE receives indication of downlink TTI and uplink TTI, the UE may communicate based at least in part on the indication of downlink TTI and the indication of the uplink TTI). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Li with the teachings of Damnjanovic, since such a modification would allow the relay/UE to identify transmission time interval available for communication and performing communications based on the available transmission time intervals.  
Regarding claim 9, Li discloses an apparatus for wireless communications by a relay node (p. [0070]), comprising: 
a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor (p. [0139]-[0142]) to cause the apparatus to: 
receive a transmission for relaying within the TTI (p. [0006]-[0008], [0021], [0070]; the apparatus/relay may receive during a first TTI a data message to be forwarded to a wireless node); and 
relay the transmission during the TTI (p. [0006]-[0008], [0021], [0070]; the data message is forwarded by the apparatus/relay to the wireless node during the first TTI).
But, Li does not particularly disclose the apparatus receive a transmission time interval (TTI) format indication that indicates that a TTI is either a downlink TTI or an uplink TTI; and wherein the relay the transmission during a TTI is in accordance with the TTI format indication.
However, Damnjanovic teaches wherein the apparatus receive a transmission time interval (TTI) format indication that indicates that a TTI is either a downlink TTI or an uplink TTI; and wherein the relay the transmission during a TTI is in accordance with the TTI format indication (Fig. 26; p. [0015], [0222]-[0225]; the UE receives indication of downlink TTI and uplink TTI, the UE may communicate based at least in part on the indication of downlink TTI and the indication of the uplink TTI). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Li with the teachings of Damnjanovic, since such a modification would allow the relay/UE to identify transmission time interval available for communication and performing communications based on the available transmission time intervals.  
Regarding claim 17, Li discloses an apparatus for wireless communications by a relay node, comprising: 
means for receiving (p. [0143]) a transmission for relaying within the TTI (p. [0006]-[0008], [0021], [0070]; the apparatus/relay may receive during a first TTI a data message to be forwarded to a wireless node); and 
means for relaying (p. [0143]) the transmission during the TTI (p. [0006]-[0008], [0021], [0070]; the apparatus/relay may receive during a first TTI a data message to be forwarded to a wireless node).
But, Li does not particularly disclose receiving a transmission time interval (TTI) format indication that indicates that a TTI is either a downlink TTI or an uplink TTI and wherein relaying the transmission is in accordance with the TTI format indication. 
However, Damnjanovic teaches receiving a transmission time interval (TTI) format indication that indicates that a TTI is either a downlink TTI or an uplink TTI and wherein relaying the transmission is in accordance with the TTI format indication (Fig. 26; p. [0015], [0222]-[0225]; the UE receives indication of downlink TTI and uplink TTI, the UE may communicate based at least in part on the indication of downlink TTI and the indication of the uplink TTI). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Li with the teachings of Damnjanovic, since such a modification would allow the relay/UE to identify transmission time interval available for communication and performing communications based on the available transmission time intervals.  
Regarding claim 25, Li discloses a non-transitory computer-readable medium storing  code for wireless communications by a relay node (p. [0070]), the code comprising instructions executable by a processor to cause an apparatus to (p. [0139]-[0142]): 
receive a transmission for relaying within the TTI (p. [0006]-[0008], [0021], [0070]; the apparatus/relay may receive during a first TTI a data message to be forwarded to a wireless node); and 
relay the transmission during the TTI (p. [0006]-[0008], [0021], [0070]; the data message is forwarded by the apparatus/relay to the wireless node during the first TTI).
But, Li does not particularly disclose the apparatus receive a transmission time interval (TTI) format indication that indicates that a TTI is either a downlink TTI or an uplink TTI; and wherein the relay the transmission during a TTI is in accordance with the TTI format indication.
However, Damnjanovic teaches wherein the apparatus receive a transmission time interval (TTI) format indication that indicates that a TTI is either a downlink TTI or an uplink TTI; and wherein the relay the transmission during a TTI is in accordance with the TTI format indication (Fig. 26; p. [0015], [0222]-[0225]; the UE receives indication of downlink TTI and uplink TTI, the UE may communicate based at least in part on the indication of downlink TTI and the indication of the uplink TTI). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Li with the teachings of Damnjanovic, since such a modification would allow the relay/UE to identify transmission time interval available for communication and performing communications based on the available transmission time intervals.  

8.	Claims 2-4, 8, 10-12, 16, 18-20, 24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. in views of DAMNJANOVIC et al., and ABE et al. (US JP 2005303613 A – see electronic English translation).
Regarding claim 2, the combination of Li and Damnjanovic disclose the method of claim 1, but does not particularly disclose further comprising: receiving a configuration that indicates an uplink amplification level for relaying an uplink transmission from a user equipment (UE) to a network device and a downlink amplification level for relaying a downlink transmission from the network device to the UE, wherein the transmission is relayed in accordance with the configuration.
However, Abe teaches receiving a configuration that indicates an uplink amplification level for relaying an uplink transmission from a user equipment (UE) to a network device and a downlink amplification level for relaying a downlink transmission from the network device to the UE, wherein the transmission is relayed in accordance with the configuration (page 2, lines 6-43; the radio relay receives gain control information (i.e., configuration) from the radio base station  and based on this the gain of the amplification (i.e., amplification level) is controlled, the relay amplifies an uplink and downlink signal to be relayed). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Li and Damnjanovic with the teachings of Abe, since such a modification would allow to remotely control the amplification level (i.e., gain) of the relay uplink and downlink transmissions from the radio base station.  
Regarding claim 3, the combination of Li, Damnjanovic, and Abe disclose the method of claim 2, Abe discloses wherein relaying the transmission comprises: relaying an uplink transmission to the network device in accordance with the uplink amplification level (page 2, lines 23-27 and 36-43).  
Regarding claim 4, the combination of Li, Damnjanovic, and Abe disclose the method of claim 2, Abe discloses wherein relaying the transmission comprises: relaying a downlink transmission to the UE in accordance with the downlink amplification level (page 2, lines 23-27 and 36-43).  
Regarding claim 8, the combination of Li, Damnjanovic and Abe disclose the method of claim 2, Abe discloses further comprising: processing the configuration to determine an uplink power control configuration, wherein the transmission is transmitted in accordance with the uplink power control configuration (page 2, lines 15-35). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Li and Damnjanovic with the teachings of Abe, since such a modification would allow to remotely control the power level of the relay uplink transmissions from the radio base station.  


Regarding claim 10, the combination of Li, Damnjanovic, and Abe disclose the apparatus of claim 9, but does not particularly disclose wherein the instructions are further executable by the processor to cause the apparatus to: receive a configuration that indicates an uplink amplification level for relaying an uplink transmission from a user equipment (UE) to a network device and a downlink amplification level for relaying a downlink transmission from the network device to the UE, wherein the transmission is relayed in accordance with the configuration.  
However, Abe teaches wherein the instructions are further executable by the processor to cause the apparatus to: receive a configuration that indicates an uplink amplification level for relaying an uplink transmission from a user equipment (UE) to a network device and a downlink amplification level for relaying a downlink transmission from the network device to the UE, wherein the transmission is relayed in accordance with the configuration (page 2, lines 6-43; the radio relay receives gain control information (i.e., configuration) from the radio base station  and based on this the gain of the amplification (i.e., amplification level) is controlled, the relay amplifies an uplink and downlink signal to be relayed). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Li and Damnjanovic with the teachings of Abe, since such a modification would allow to remotely control the amplification level (i.e., gain) of the relay uplink and downlink transmissions from the radio base station.  
Regarding claim 11, the combination of Li, Damnjanovic, and Abe disclose the apparatus of claim 10, Abe discloses wherein the instructions to relay the transmission are executable by the processor to cause the apparatus to: relay an uplink transmission to the network device in accordance with the uplink amplification level (page 2, lines 23-27 and 36-43).    
Regarding claim 12, the combination of Li, Damnjanovic, and Abe disclose the apparatus of claim 10, Abe discloses wherein the instructions to relay the transmission are executable by the processor to cause the apparatus to: relay a downlink transmission to the UE in accordance with the downlink amplification level (page 2, lines 23-27 and 36-43).    
Regarding claim 16, the combination of Li, Damnjanovic, and Abe disclose the apparatus of claim 10, Abe discloses wherein the instructions are further executable by the processor to cause the apparatus to: process the configuration to determine an uplink power control configuration, wherein the transmission is transmitted in accordance with the uplink power control configuration (page 2, lines 15-35). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Li and Damnjanovic with the teachings of Abe, since such a modification would allow to remotely control the power level of the relay uplink transmissions from the radio base station.  
Regarding claim 18, the combination of Li and Damnjanovic disclose the apparatus of claim 17, but does not particularly disclose further comprising: means for receiving a configuration that indicates an uplink amplification level for relaying an uplink transmission from a user equipment (UE) to a network device and a downlink amplification level for relaying a downlink transmission from the network device to the UE, wherein the transmission is relayed in accordance with the configuration.  
However, Abe teaches means for receiving a configuration that indicates an uplink amplification level for relaying an uplink transmission from a user equipment (UE) to a network device and a downlink amplification level for relaying a downlink transmission from the network device to the UE, wherein the transmission is relayed in accordance with the configuration (page 2, lines 6-43; the radio relay receives gain control information (i.e., configuration) from the radio base station  and based on this the gain of the amplification (i.e., amplification level) is controlled, the relay amplifies an uplink and downlink signal to be relayed). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Li and Damnjanovic with the teachings of Abe, since such a modification would allow to remotely control the amplification level (i.e., gain) of the relay uplink and downlink transmissions from the radio base station.  
Regarding claim 19, the combination of Li, Damnjanovic, and Abe disclose the apparatus of claim 18, Abe discloses wherein relaying the transmission comprises: means for relaying an uplink transmission to the network device in accordance with the uplink amplification level (page 2, lines 23-27 and 36-43).  
Regarding claim 20, the combination of Li, Damnjanovic, and Abe disclose the apparatus of claim 18, Abe discloses wherein relaying the transmission comprises: means for relaying a downlink transmission to the UE in accordance with the downlink amplification level (page 2, lines 23-27 and 36-43).
Regarding claim 24, the combination of Li, Damnjanovic, and Abe disclose the apparatus of claim 18, Abe discloses further comprising: means for processing the configuration to determine an uplink power control configuration, wherein the transmission is transmitted in accordance with the uplink power control configuration (page 2, lines 15-35). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Li and Damnjanovic with the teachings of Abe, since such a modification would allow to remotely control the power level of the relay uplink transmissions from the radio base station.  

Regarding claim 26, the combination of Li and Damnjanovic disclose the non-transitory computer-readable medium of claim 25, but does not particularly disclose wherein the instructions are further executable by the processor to cause the apparatus to: receive a configuration that indicates an uplink amplification level for relaying an uplink transmission from a user equipment (UE) to a network device and a downlink amplification level for relaying a downlink transmission from the network device to the UE, wherein the transmission is relayed in accordance with the configuration.  
However, Abe teaches wherein the instructions are further executable by the processor to cause the apparatus to: receive a configuration that indicates an uplink amplification level for relaying an uplink transmission from a user equipment (UE) to a network device and a downlink amplification level for relaying a downlink transmission from the network device to the UE, wherein the transmission is relayed in accordance with the configuration (page 2, lines 6-43; the radio relay receives gain control information (i.e., configuration) from the radio base station  and based on this the gain of the amplification (i.e., amplification level) is controlled, the relay amplifies an uplink and downlink signal to be relayed). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Li and Damnjanovic with the teachings of Abe, since such a modification would allow to remotely control the amplification level (i.e., gain) of the relay uplink and downlink transmissions from the radio base station.  
Regarding claim 27, the combination of Li, Damnjanovic, and Abe disclose the non-transitory computer-readable medium of claim 26, Abe discloses wherein the instructions to relay the transmission are executable by the processor to cause the apparatus to: relay an uplink transmission to the network device in accordance with the uplink amplification level (page 2, lines 23-27 and 36-43).  
Regarding claim 28, the combination of Li, Damnjanovic, and Abe disclose the non-transitory computer-readable medium of claim 26, Abe discloses wherein the instructions to relay the transmission are executable by the processor to cause the apparatus to: relay a downlink transmission to the UE in accordance with the downlink amplification level (page 2, lines 23-27 and 36-43).

9.	Claims 5, 6, 13, 14, 21, 22, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. in views of DAMNJANOVIC et al., ABE et al., and BHATTAD (W0 2011/140264).
Regarding claim 5, the combination of Li, Damnjanovic, and Abe disclose the method of claim 2, but does not particularly disclose further comprising: processing the configuration to determine a reference signal configuration, wherein the transmission is relayed in accordance with the reference signal configuration.  
However, Bhattad teaches processing the configuration to determine a reference signal configuration, wherein the transmission is relayed in accordance with the reference signal configuration (abstract; p. [0006], [0008], [0120]; the relay receives a channel state information reference signal (CSI-RS) configuration so that at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to the relay backhaul transmissions).   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Li, Damnjanovic, and Abe with the teachings of Bhattad, since such a modification would allow the relay to transmit at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to the relay backhaul transmissions.
Regarding claim 6, the combination of Li, Damnjanovic, Abe, and Bhattad disclose the method of claim 5, Bhattad discloses wherein the reference signal configuration is a channel state information reference signal configuration, a synchronization signal block configuration, a sounding reference signal configuration, a positioning reference signal configuration, or any combination thereof (abstract; p. [0006], [0008], [0120]; the relay receives a channel state information reference signal (CSI-RS) configuration so that at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to the relay backhaul transmissions).   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Li, Damnjanovic, and Abe with the teachings of Bhattad, since such a modification would allow the relay to transmit at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to the relay backhaul transmissions.
Regarding claim 13, the combination of Li, Damnjanovic, and Abe disclose the apparatus of claim 10, but does not particularly disclose wherein the instructions are further executable by the processor to cause the apparatus to: process the configuration to determine a reference signal configuration, wherein the transmission is relayed in accordance with the reference signal configuration.
However, Bhattad teaches disclose wherein the instructions are further executable by the processor to cause the apparatus to: process the configuration to determine a reference signal configuration, wherein the transmission is relayed in accordance with the reference signal configuration (abstract; p. [0006], [0008], [0120]; the relay receives a channel state information reference signal (CSI-RS) configuration so that at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to the relay backhaul transmissions).   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Li, Damnjanovic, and Abe with the teachings of Bhattad, since such a modification would allow the relay to transmit at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to the relay backhaul transmissions.
Regarding claim 14, the combination of Li, Damnjanovic, Abe, and Bhattad disclose the apparatus of claim 13, Bhattad discloses wherein the reference signal configuration is a channel state information reference signal configuration, a synchronization signal block configuration, a sounding reference signal configuration, a positioning reference signal configuration, or any combination thereof (abstract; p. [0006], [0008], [0120]; the relay receives a channel state information reference signal (CSI-RS) configuration so that at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to the relay backhaul transmissions).   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Li, Damnjanovic, and Abe with the teachings of Bhattad, since such a modification would allow the relay to transmit at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to the relay backhaul transmissions.
Regarding claim 21, the combination of Li, Damnjanovic, and Abe disclose the apparatus of claim 18, but does not particularly disclose further comprising: means for processing the configuration to determine a reference signal configuration, wherein the transmission is relayed in accordance with the reference signal configuration.
However, Bhattad teaches further comprising: means for processing the configuration to determine a reference signal configuration, wherein the transmission is relayed in accordance with the reference signal configuration (abstract; p. [0006], [0008], [0120]; the relay receives a channel state information reference signal (CSI-RS) configuration so that at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to the relay backhaul transmissions).   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Li, Damnjanovic, and Abe with the teachings of Bhattad, since such a modification would allow the relay to transmit at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to the relay backhaul transmissions.
Regarding claim 22, the combination of Li, Damnjanovic, Abe, and Bhattad disclose the apparatus of claim 21, Bhattad discloses wherein the reference signal configuration is a channel state information reference signal configuration, a synchronization signal block configuration, a sounding reference signal configuration, a positioning reference signal configuration, or any combination thereof (abstract; p. [0006], [0008], [0120]; the relay receives a channel state information reference signal (CSI-RS) configuration so that at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to the relay backhaul transmissions).   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Li, Damnjanovic, and Abe with the teachings of Bhattad, since such a modification would allow the relay to transmit at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to the relay backhaul transmissions.
Regarding claim 29, the combination of Li, Damnjanovic, and Abe disclose the non-transitory computer-readable medium of claim 26, but does not particularly disclose wherein the instructions are further executable by the processor to cause the apparatus to: process the configuration to determine a reference signal configuration, wherein the transmission is relayed in accordance with the reference signal configuration.
However, Bhattad teaches wherein the instructions are further executable by the processor to cause the apparatus to: process the configuration to determine a reference signal configuration, wherein the transmission is relayed in accordance with the reference signal configuration (abstract; p. [0006], [0008], [0120]; the relay receives a channel state information reference signal (CSI-RS) configuration so that at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to the relay backhaul transmissions).   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Li, Damnjanovic, and Abe with the teachings of Bhattad, since such a modification would allow the relay to transmit at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to the relay backhaul transmissions.
Regarding claim 30,  the combination of Li, Damnjanovic, Abe, and Bhattad disclose the non-transitory computer-readable medium of claim 29, Bhattad discloses wherein the reference signal configuration is a channel state information reference signal configuration, a synchronization signal block configuration, a sounding reference signal configuration, a positioning reference signal configuration, or any combination thereof (abstract; p. [0006], [0008], [0120]; the relay receives a channel state information reference signal (CSI-RS) configuration so that at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to the relay backhaul transmissions).   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Li, Damnjanovic, and Abe with the teachings of Bhattad, since such a modification would allow the relay to transmit at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to the relay backhaul transmissions.

10.	Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. in views of DAMNJANOVIC et al., ABE et al., and QIU et al. (US 2018/0375725).
Regarding claim 7, the combination of Li, Damnjanovic and Abe disclose the method of claim 2, but does not particularly disclose further comprising: processing the configuration to determine a subset of channels of a plurality of channels to relay, wherein the transmission is received within a first channel of the subset of channels. 
However, Qiu teaches further comprising: processing the configuration to determine a subset of channels of a plurality of channels to relay, wherein the transmission is received within a first channel of the subset of channels (abstract; p. [0038]-[0045]; the repeater receives network data (i.e., configuration) and extract from the received data information about different channels being utilized by neighbor cells and is configured to determine from a set of supported channels that the repeater is capable of utilizing for relaying data). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Li, Damnjanovic, and Abe with the teachings of Qiu, since such a modification would allow the relay to determine the set of channels to monitor and select the channels that can be utilized for relaying. 
Regarding claim 15, the combination of Li, Damnjanovic and Abe disclose the apparatus of claim 10, but does not particularly disclose wherein the instructions are further executable by the processor to cause the apparatus to: process the configuration to determine a subset of channels of a plurality of channels to relay, wherein the transmission is received within a first channel of the subset of channels.
However, Qiu teaches wherein the instructions are further executable by the processor to cause the apparatus to: process the configuration to determine a subset of channels of a plurality of channels to relay, wherein the transmission is received within a first channel of the subset of channels (abstract; p. [0038]-[0045]; the repeater receives network data (i.e., configuration) and extract from the received data information about different channels being utilized by neighbor cells and is configured to determine from a set of supported channels that the repeater is capable of utilizing for relaying data). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Li, Damnjanovic, and Abe with the teachings of Qiu, since such a modification would allow the relay to determine the set of channels to monitor and select the channels that can be utilized for relaying. 
Regarding claim 23, the combination of Li, Damnjanovic and Abe disclose the apparatus of claim 18, but does not particularly disclose further comprising: means for processing the configuration to determine a subset of channels of a plurality of channels to relay, wherein the transmission is received within a first channel of the subset of channels.
However, Qiu teaches means for processing the configuration to determine a subset of channels of a plurality of channels to relay, wherein the transmission is received within a first channel of the subset of channels (abstract; p. [0038]-[0045]; the repeater receives network data (i.e., configuration) and extract from the received data information about different channels being utilized by neighbor cells and is configured to determine from a set of supported channels that the repeater is capable of utilizing for relaying data). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Li, Damnjanovic, and Abe with the teachings of Qiu, since such a modification would allow the relay to determine the set of channels to monitor and select the channels that can be utilized for relaying. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643